Citation Nr: 1109853	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-11 279	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in December 2008.  A transcript of the hearing is included in the claims folder.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from February 1966 to February 1969.  His military occupational specialty (MOS) was that of a general vehicle repairman.  His assignments included a tour of duty in the Republic of South Vietnam where he served with Company C, 725th Maintenance Battalion, 25th Infantry Division from September 1967 to September 1968.  

The Veteran alleges that he suffered a back injury when a jeep he was working on fell on him in 1968.  He maintains that he was working on a jeep that was "jacked up" by the use of large water cans.  The water cans collapsed.  His left arm was trapped under the vehicle.  He maintains that his upper body was also trapped.  

The Veteran submitted his initial claim for VA disability compensation benefits in February 1969.  He claimed residuals of a left wrist fracture in service and hearing loss.  He did not make any reference to a back injury in service.  He was afforded a VA examination in July 1969 where his orthopedic complaints relative to his left wrist were thoroughly examined.  Again, he made no mention of any type of back pain or problems at the time of the 1969 examination.

The Veteran submitted his claim for service connection for DDD of the lumbar spine in May 2005, approximately 36 years after service.  

A portion of the Veteran's service treatment records (STRs) were obtained in September 1969.  Although the Veteran maintained that the jeep fell on his upper body as well as his left wrist, this was not noted in the service treatment records (STRs) associated with the claims folder.  His separation physical examination from January 1969 showed no findings in regard to the back and the Veteran reported no problems with his back on his Report of Medical History.

The Veteran submitted evidence of his entitlement to Social Security Administration (SSA) disability benefits as well as a statement from S. B. Sterneberg, M.D., with his claim.  The SSA disability was based on the Veteran having degenerative and traumatic degenerative joint disease (DJD) of the lumbar spine.  The letter from Dr. Sterneberg, identified by his letterhead as a family practice physician, said the Veteran had significant DDD and had two spinal surgeries, one in January 1977 and the second in January 1984.  Dr. Sterneberg said the Veteran had a significant jeep accident in 1968 while serving in Vietnam.  He said the Veteran suffered a crushing type injury to his arm, chest, and low back.  He said the purpose of his letter was to document that a significant injury like that could be the precipitant for DDD later in life.  Dr. Sterneberg did not say he had reviewed any medical records to confirm his belief of the type of injury suffered by the Veteran.  Nor did he comment as to why only the Veteran's left wrist appeared to be injured and require treatment if he had suffered a crushing-type injury that involved the chest and spine.

The Board noted in its remand of October 2009 that the conclusions of Dr. Sterneberg were not founded on the entire medical history of the Veteran.  Missing from Dr. Sterneberg's rationale, and missing from the evidence of record, was an explanation of the extent of any back injury sustained in the 1968 incident.  Specifically, Dr. Sterneberg's statements included no discussion of how an incident that resulted in only a broken wrist, with no complaints of back pain and no diagnosed back injury, could result in a back disability first diagnosed eight years later.

The Veteran's SSA disability records were received in June 2005.  They include private treatment records as well as SSA evaluations.  The records document treatment provided to the Veteran dating back to 1977.  There is no mention in any of the records of a crushing-type injury to the chest or back during the Veteran's military service.  The first notation of back pain is contained in a report dated March 10, 1977, by R. M. Ramirez, M.D.  Dr. Ramirez said the Veteran complained of pain in his left lower back and left hip that had been present over the last two weeks.  He reported he had a similar episode about three months earlier, but only lasted for 3-4 days.  His current pain was worse than the previous episode.  He reported having left shoulder surgery in the past but this was not further identified.  The Veteran was seen again on March 21, 1977, with complaints of back pain.  On May 9, 1977, Dr. Ramirez noted that the Veteran had been hospitalized at Good Samaritan Hospital in April 1977 with a complaint of back pain.  A lumbar myelogram showed a disc defect at the left L4-L5 interspace.  The Veteran underwent a lumbar laminectomy, L4-L5, left side, with excision of herniated disc in May 1977.

A lumbar myelogram in January 1984 was interpreted to show a probable herniated nucleus pulposis of L4-L5 with a definite lateral disc component.  The Veteran underwent reopening of laminectomy, L4-L5, left side with excision of recurrent ruptured disc in January 1984.  

The SSA records reflect treatment for back pain following the second surgery.  An entry dated October 4, 1985, noted a 20-year history of left knee problems secondary to laying carpet.  A treatment entry from June 17, 1986, noted that the Veteran had spent the past weekend rehabbing a house and doing much lifting and bending.  He developed pain in the low back and both hips.  A letter from Dr. Ramirez, dated June 19, 1986, indicates he did the examination and that the Veteran reported that he over-did his construction job.  

A SSA examination, date stamped for April 1994, noted that the Veteran had an onset of low back pain in 1977 unassociated with prior trauma or injury.  The Veteran's treatment from 1977 to 1994 was related.  There was no reference to any type of injury to the back in service.  

The Board notes that the SSA records did not include any reports, records, or notes from Dr. Sterneberg.

The Veteran submitted a VA Form 21-4142, Authorization for Release of Information, in regard to records from Dr. Sterneberg that was date stamped as received in July 2005.  He listed dates of treatment for his back surgery from February 1977 to September 1977 and January 1984 to June 1984.  The Veteran further indicated Dr. Sterneberg treated him for knee surgery in 1982.  The form also listed Dr. Ramirez as retired with a statement that Dr. Ramirez may have records with Dr. Sterneberg.  The form is annotated that the records were included in the SSA records.  However, this is not accurate.  There are records from Dr. Ramirez in the SSA records.  It does not appear there are records from Dr. Sterneberg.  There are several outpatient treatment notes but they do not include a clear signature, most are by initials, and not the initials of Dr. Sterneberg.  Further, the entries do not date back to 1977.  

The Board notes that records from Summit Medical Group, Dr. Sterneberg's practice group, were received in July 2005.  However, the records related to treatment provided in 2004 and 2005 and do not address a possible nexus of the Veteran's DDD of the lumbar spine and his military service.  The Veteran should be asked to provide an updated release for Dr. Sterneberg's records or to provide the records for the period he has identified, from 1977 to the present, that support his claim.

The Veteran submitted a statement from D. Decker, who said he was stationed with the Veteran when the jeep accident occurred.  He said the Veteran was trapped from the waist up after the water cans collapsed.  The only injury he noted was that the Veteran shattered the bones in his wrist.  He said the Veteran spent two days in the hospital for treatment.  

The Veteran also testified at his December 2008 Board hearing that he was hospitalized for several days; he thought 2-3 days.  The Veteran said he believed it was the 3rd Field Hospital but was sure it was the Army hospital at Saigon.  He was serving at Tan Son Nhut Airbase at the time of his injury.

The Board remanded the case for additional development in October 2009.  The Board noted that the Veteran's "complete" service treatment records and personnel records, including examination reports, medical records, and hospitalization records, should be requested.  The AOJ obtained some STRs that were not previously included in the STRs received in 1969.  The Veteran's personnel records were also received.  However, there were no hospitalization records included.  These records would show the initial assessment of the Veteran's injury and whether any other part of his body aside from his left wrist was pinned under the jeep or injured in some way.  The Veteran has testified to his being hospitalized and the statement from D. Decker also supports that the Veteran was hospitalized.  These records must be requested on remand.  

The Veteran was afforded a VA examination in January 2010.  The examiner provided an extensive review of the records before her at the time of the examination.  She referred to the Veteran having injured his back in 1977 after lifting 250 pound chemical vats.  The Veteran disputed this finding in a statement received in February 2011.  He said that he used a tow motor or drum dolly to move the vats.  The Board notes that it can find no evidence as to a lifting injury in 1977 as the cause of the Veteran's herniated disc at that time.  

Finally, the Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"); see also 38 C.F.R. § 3.159 (c)(2)(i) (2009).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) (citing to Woods, 1 Vet. App. at 193).  The Veteran must assist VA by authorizing VA to obtain relevant medical records, particularly from 1977, or to provide them himself.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The Veteran specifically listed Dr. Sterneberg as providing treatment for back surgery in 1977.  The Veteran should be asked to provide the necessary release for Dr. Sterneberg's records or provide complete records showing the treatment provided for his back from 1977.

In addition, the Veteran should be asked to provide a release, or the records, for his initial hospitalization for an April 1977 lumbar myelogram at Good Samaritan Hospital, Cincinnati, Ohio.  

2.  The AOJ must contact the appropriate records agency to obtain hospitalization records for when the Veteran sustained his left wrist injury.  The Veteran has reported that he thought he was treated at the 3rd Field Hospital.  It may be necessary to request morning reports for the Veteran's unit for June 1968 to determine the dates of hospitalization, and possibly the hospital where the Veteran was hospitalized.  The Veteran has stated his unit at the time, and his DA Form 20 indicates the same unit. 

The AOJ must comply with the requirements of 38 C.F.R. § 3.159(c)(2),(3), (e), in its efforts to obtain the records.  

3.  Upon completion of the above development, the AOJ should return the claims folder, and a complete copy of this remand, to the examiner who provided the examination report in January 2010.  The examiner should note any additional evidence added to the claims folder, to include possible military records, private treatment records, and statements from the Veteran.

The examiner is advised that her prior report relied on an assessment that the Veteran injured his back in 1977 as a result of lifting 250-pound vats of chemicals.  However, this does not appear to be substantiated in the record.  (The available medical evidence does not indicate an injury sustained in that manner.  The Veteran's job duties were said to involve lifting such loads and he has explained that he used a tow motor or drum dolly to lift the heavy vats.)  The SSA records do contain numerous entries relating to the heavy lifting the Veteran was required to do at work but not specifically the heavier chemical vats.

In addition, the examiner should consider other possible causes of the Veteran's claimed back disorder, aside from the falling jeep.  In that regard, the Veteran provided a statement in July 2005 wherein he said he would sometimes have to run for cover during mortar attacks.  He also said that he would experience jarring of his back during helicopter rides.

As before, the examiner should discuss the etiology and the onset of any diagnosed low back disability.  The examiner should indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed disability, including disc disease, is related to the Veteran's period of active military service.  The bases for the opinions provided should be explained in detail.  Consideration should be given to the Veteran's history as provided by him and as outlined in the claims file.  (The Board recognizes that a certain degree of conjecture is required to arrive at any medical opinion; the examiner should state the medical probabilities even if speculation is required to do so.)  The examiner should explain her opinion in the context of the record.

(If the physician who offered the prior opinion is unavailable, schedule the Veteran for an examination with another physician for purposes of obtaining the requested information.  The same requirements to provide the claims folder and a copy of this remand apply.  A complete rationale should be provided.)

4.  After the requested medical opinion evidence is obtained, the report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

